DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the preliminary amendment filed October 28, 2019. As directed by the preliminary amendment: Claims 1-29, 33, 34, 52, 58, and 59 have been cancelled. Claims 30, 37-43, 49-51, 53-57, 60, 61, and 68 have been amended. Claims 30-32, 35-51, 53-57, and 60-72 are presently pending in this application. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, ll. 2, the phrase “a base on a strap” is unclear whether applicant is referring to the previously described strap stated in claim 31 or introducing a new strap. It appears applicant is referring to the previously described strap. Amendment and clarification are required. 

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 51 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2011/0313429), herein referred to as Anderson.
Regarding claim 51, Anderson disclose a method for harvesting biological tissue (Abstract), the method comprising providing a device (700) (figure 7) having a plurality of rows of hollow tubes (elements 510) (¶108), each hollow tube (510) comprising at least one point (520) at a distal end of the hollow tube (510) (figure 7), the plurality of rows forming a two-dimensional array of hollow tubes (¶108), positioning the two-dimensional array of hollow tubes (elements 510) (¶108) proximal to an upper surface of a biological tissue (100), vibrating at least one hollow tube (via element 740) (¶112), while vibrating the at least one hollow tube (510), advancing the hollow tube (510) into the biological tissue (100) to sever a portion of the biological tissue from surrounding tissue (¶112), and raising the hollow tube (510) such that the biological tissue remains in the hollow tube (¶112).
Regarding claim 60, Anderson discloses wherein advancing the hollow tube into the biological tissue severs a portion of skin tissue and adipose tissue (¶93).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30, 35, 38, 40, 42, 43, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2011/0313429).
Regarding claim 30, Anderson discloses a method for harvesting biological tissue (Abstract), the method comprising providing a device (see figures 12A-12E below) having a hollow tube (see figures 12A-12E below), the hollow tube comprising at least one point (see figures 12A-12E below) at a distal end of the hollow tube (see figures 12A-12E below), and a pin (see figures 12A-12E below), the pin (see figures 12A-12E below) provided within a central lumen of the hollow tube (see figures 12A-12E below).

    PNG
    media_image1.png
    561
    620
    media_image1.png
    Greyscale

Yet, Anderson’s figures 12A-12E lacks the device having a plurality of rows of hollow tubes, the plurality of rows forming a two-dimensional array of hollow tubes.
However, Anderson teaches in an alternative embodiment, a plurality of rows of hollow tubes (¶108), the plurality of rows forming a two-dimensional array of hollow tubes (¶108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s device with a plurality of rows of hollow tubes, the plurality of rows forming a two-dimensional array of hollow tubes as taught by Anderson, since such a modification can be preferable to more rapidly harvest a large number to tissues (¶108).
The modified Anderson’s device’s further lacks a plurality of pins, each of the pins provided within a central lumen of each of the hollow tubes.
However, Anderson teaches in an alternative embodiment, a plurality of pins (elements 1040), each of the pins (elements 1040) provided within a central lumen of each of the hollow tubes (elements 1010) (¶152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device with a plurality of pins, each of the pins provided within a central lumen of each of the hollow tubes as taught by Anderson, since such a modification would increase the amount of tissue harvested.
Thus, the modified Anderson’s method has positioning the two dimensional array of hollow tubes (¶152) proximal to an upper surface of a biological tissue (figure 12), securing the device (via tip of hollow tubes) to the biological tissue (figure 12), advancing the two-dimensional array of hollow tubes (¶152) into the biological tissue to sever portions of the biological tissue from surrounding tissue such that the distal end of the pins (elements 1040) are positioned proximal to the upper surface of the biological tissue (figure 12), and raising the two-dimensional array of hollow tubes (figures 12D and 12E) and the pins (elements 1040) simultaneously such that the biological tissue remains in each of the hollow tubes (¶143).
Regarding claim 35, the modified Anderson’s method discloses all the features/elements as claimed but lacks wherein securing comprises positioning a tissue stabilization housing adjacent to the biological tissue.
However, Anderson teaches a tissue stabilization housing (540) adjacent to the biological tissue (¶102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s method with the step of securing comprises positioning a tissue stabilization housing adjacent to the biological tissue as taught by Anderson, since such a modification would provide a stop to the device (¶102).
Regarding claim 38, the modified Anderson’s method has further comprising measuring an amount of force (e.g. force sensors, ¶166) applied by the device to the biological tissue.
Regarding claim 40, the modified Anderson’s method has further comprising measuring an angle (e.g. position sensors, ¶166) at which the device is applied to the biological tissue.
Regarding claim 42, the modified Anderson’s method has wherein advancing the two-dimensional array of hollow tubes (¶152) into the biological tissue to sever portions the biological tissue comprises skin tissue and adipose tissue (¶93).
Regarding claim 43, Anderson discloses a device (see figures 12A-12E above) for harvesting biological tissue (Abstract), the device (see figures 12A-12E above) comprising a hollow tube (see figures 12A-12E above), the hollow tube comprising at least one point (see figures 12A-12E above), and a pin (see figures 12A-12E above), the pin (see figures 12A-12E above) provided within a central lumen of the hollow tube (see figures 12A-12E above), a force sensor (¶166) configured to (i.e. capable of) detect a force with which the device is applied to a donor site.
Yet, Anderson’s figures 12A-12E lacks the device having a plurality of rows of hollow tubes, the plurality of rows forming a two-dimensional array of hollow tubes.
However, Anderson teaches in an alternative embodiment, a plurality of rows of hollow tubes (¶108), the plurality of rows forming a two-dimensional array of hollow tubes (¶108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s device with a plurality of rows of hollow tubes, the plurality of rows forming a two-dimensional array of hollow tubes as taught by Anderson, since such a modification can be preferable to more rapidly harvest a large number to tissues (¶108).
Next, the modified Anderson’s device lacks a plurality of pins, each of the pins provided within a central lumen of each of the hollow tubes.
However, Anderson teaches in an alternative embodiment, a plurality of pins (elements 1040), each of the pins (elements 1040) provided within a central lumen of each of the hollow tubes (elements 1010) (¶152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device with a plurality of pins, each of the pins provided within a central lumen of each of the hollow tubes as taught by Anderson, since such a modification would increase the amount of tissue harvested.
The modified Anderson‘s device further lacks an attachment device configured to (i.e. capable of) secure the device to a donor site.
However, Anderson teaches an attachment device (540) configured to (i.e. capable of) secure the device to a donor site (¶102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device with an attachment device as taught by Anderson, since such a modification would provide a stop to the device (¶102).
Regarding claim 48, the modified Anderson’s device has wherein the biological tissue comprises skin tissue and adipose tissue (¶93).
Regarding claim 49, the modified Anderson’s device has further comprising a sensor (e.g. position sensors, ¶166) configured to (i.e. capable of) measure an angle at which the device is applied to the donor site.

Claim(s) 39, 41, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims above, and further in view of Maisano et al. (US 2014/0309678), herein referred to as Maisano.
Regarding claim 39, the modified Anderson’s method discloses all the features/elements as claimed but lacks a detailed description on further comprising providing a notification when an optimal amount of force has been applied.
However, Maisano teaches a notification mechanism (e.g. audio or visual) (¶466).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s method having a force sensor with a notification mechanism as taught by Maisano, since such a modification would alert the user visually or audibly.
Regarding claim 41, the modified Anderson’s method discloses all the features/elements as claimed but lacks a detailed description on further comprising providing a notification of the angle.
However, Maisano teaches a notification mechanism (e.g. audio or visual) (¶466).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s method having a position sensor with a notification mechanism as taught by Maisano, since such a modification would alert the user visually or audibly.
Regarding claim 50, the modified Anderson’s device discloses all the features/elements as claimed but lacks a detailed description on wherein the sensor is configured to (i.e. capable of) generate an alert when the device is applied at an unacceptable angle.
However, Maisano teaches a notification mechanism (e.g. audio or visual) (¶466).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device having a position sensor with a notification mechanism as taught by Maisano, since such a modification would alert the user visually or audibly.

Claim(s) 53, 55-57, 61-63, 67-70, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2011/0313429) in view of Giovannoli (US 2014/0081251).
Regarding claim 53, Anderson’s method discloses all the features/elements as claimed but lacks wherein vibrating the at least one hollow tube comprises striking each hollow tube with a strike plate.
However, Giovannoli teaches the step of vibrating the at least one hollow tube (23) (figure 5) comprises striking each hollow tube with a strike plate (via elements 25, 32, 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Anderson’s method with the step of vibrating the at least one hollow tube comprises striking each hollow tube with a strike plate as taught by Giovannoli, since such a modification would drive the cutting tubes into the tissue. 
Regarding claim 54, the modified Anderson’s method discloses all the features/elements as claimed but lacks further comprising moving each hollow tube, independently of the strike plate.
However, Anderson teaches actuators can be configured to translate all of the tubes or pins simultaneously or optionally translate certain ones of the tubes or pins independently of the other tubes (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s method with the step of moving each hollow tube independently as taught by Anderson, since such a modification would allow the user to customize the number of tubes/pins inserted into tissue.
Regarding claims 55, 56, the modified Anderson’s method discloses all the features/elements as claimed but lacks a detailed description on wherein vibrating the at least one hollow tube comprises vibrating at a resonant frequency or at a non-resonant frequency of the strike plate.
However, it is known that discovering the optimum or workable ranges involves only routine skill in the art. In addition, Anderson teaches that particular vibration parameters can be selected based on the size, average spacing, material of the tubes, number of tubes, or the tissue being treated (¶110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s method with wherein vibrating the at least one hollow tube comprises vibrating at a resonant frequency or at a non-resonant frequency of the strike plate, since it would be obvious to select a desired frequency through routine experimentation to get a desired behavior from the tubes. 
Regarding claim 57, the modified Anderson’s method has wherein the strike plate (via elements 25, 32, 35 of Giovannoli) strikes the hollow tube (510 of Anderson) in response to an actuator (via user).
Regarding claim 61, Anderson discloses a device (700) (figure 7) for harvesting biological tissue (Abstract), the device comprising a plurality of rows of hollow tubes (elements 510) (¶108), each hollow tube (510) comprising at least one point (520) at a distal end of the hollow tube (510) (figure 7), the plurality of rows forming a two-dimensional array of hollow tubes (¶108).
Yet, Anderson’s figure 7 embodiment lacks a strike plate surrounding each of hollow tube, and an actuator coupled to the strike plate, wherein the actuator causes the strike plate to strike and vibrate the hollow tubes.
However, Giovannoli teaches a strike plate (25, 32) surrounding each of hollow tube (elements 23), and an actuator (35) coupled to the strike plate (25, 32), wherein the actuator (35) causes the strike plate (25, 32) to strike and vibrate the hollow tubes (elements 23) (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’s device with a strike plate surrounding each of hollow tube, and an actuator coupled to the strike plate, wherein the actuator causes the strike plate to strike and vibrate the hollow tubes as taught by Giovannoli, since such a modification would drive the cutting tubes into the tissue. 
Regarding claim 62, the modified Anderson’s device has wherein each of the hollow tubes (elements 510 of Anderson) comprises two points (elements 520 of Anderson) at the distal end of the hollow tube (figure 7 of Anderson).
Regarding claim 63, the modified Anderson’s device has wherein the actuator (35 of Giovannoli) is physically coupled to the strike plate (25, 32 of Giovannoli) (figure 5 of Giovannoli).
Regarding claim 67, the modified Anderson’s device has wherein the actuator comprises an electromechanical actuator, a pneumatic actuator, a fluidic actuator, a mechanical actuator (35 of Giovannoli), or a magnetostrictive actuator.
Regarding claim 68, the modified Anderson’s device discloses all the features/elements as claimed but lacks wherein each hollow tube is configured to (i.e. capable of) move independently of the strike plate.
However, Anderson teaches actuators can be configured to translate all of the tubes or pins simultaneously or optionally translate certain ones of the tubes or pins independently of the other tubes (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device with wherein each hollow tube is configured to move independently as taught by Anderson, since such a modification would allow the user to customize the number of tubes/pins inserted into tissue.
Regarding claims 69, 70, the modified Anderson’s device discloses all the features/elements as claimed but lacks a detailed description on wherein the hollow tube is vibrated at a resonant frequency or a non-resonant frequency of the strike plate.
However, it is known that discovering the optimum or workable ranges involves only routine skill in the art. In addition, Anderson teaches particular vibration parameters can be selected based on the size, average spacing, material of the tubes, number of tubes, or the tissue being treated (¶110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device with wherein the hollow tube is vibrated at a resonant frequency or a non-resonant frequency of the strike plate, since it would be obvious to select a desired frequency through routine experimentation to get a desired behavior from the tubes. 
Regarding claim 72, the modified Anderson’s device has wherein the biological tissue comprises skin tissue and adipose tissue (¶93 of Anderson).

Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Giovannoli as applied to claim 61 above, and further in view of Simons et al. (US 9,119,945), herein referred to as Simons.
Regarding claim 71, the modified Anderson’s device discloses all the features/elements as claimed but is silent on wherein the strike plate comprises a metal.
However, Simons teaches a plate made of a metal material (col. 7, ll. 50-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Anderson’s device having a strike plate with a metal material as taught by Simons, since such a material is an old and well-known material. 

Allowable Subject Matter
Claim 31, 36, 37, 44-47, and 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775